Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Donald Muirhead on February 3, 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently Amended) A strapping machine comprising:
       a strap guide frame having a strap guide channel, 
       a plurality of closing elements fastened to the strap guide frame, wherein the closing elements the closing members are configured to move from a position closing the channel into a position opening the channel counter to a restoring force,
       wherein the closing elements can be fixed in the position closing the channel via a closing force which is generated by a magnetic closure device having two closing parts which attract one another magnetically, a first one of the closing parts is fastened to one of the closing elements and a second one of the closing parts is fastened to the strap guide frame, and
      wherein the magnetic closure device displaces the second closing part relative to the strap guide frame, as a result of which the closing force is canceled or an opening force directed counter to the closing force is generated.

Claim 3 has been amended as follows:
3. (Currently Amended) The strapping machine as claimed in claim 1, wherein of the closing parts is permanent-magnetic and the other of the closing parts is either permanent-magnetic or ferromagnetic. 

Claim 6, lines 1-6 have been amended as follows:
6. (Currently Amended) A strapping machine comprising:
    	 a strap guide frame having a strap guide channel, 
      	 a plurality of closing elements fastened to the strap guide frame, wherein the closing elements the closing members are configured to move from a position closing the channel into a position opening the channel counter to a restoring force,



Claim 10 has been amended as follows:
10. (Currently Amended) A method for strapping items with a strapping machine comprising:
providing the strapping machine including a strap guide frame having a strap guide channel and a plurality of closing elements fastened to the strap guide frame, wherein the closing elements attract one another magnetically, a first one of the closing parts being fastened to one of the closing elements and a second one of the closing parts being fastened to the strap guide frame; and
displacing the second one of the closing parts relative to the strap guide frame to cancel the closing force or generate an opening force directed counter to the closing force.

Claim 13, lines 1-8 have been amended as follows:
13. (Currently Amended) A method for strapping items with a strapping machine comprising:
providing the strapping machine including a strap guide frame having a strap guide channel and a plurality of closing elements fastened to the strap guide frame, wherein the closing elements 

Regarding claim 16, last line:
After “another”, add a period.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping machine comprising…wherein the magnetic closure device displaces the second closing part relative to the strap guide frame, as a result of which the closing force is canceled or an opening force directed counter to the closing force is generated, in combination with the rest of the claimed limitations.
Claim 6 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping machine comprising …wherein the magnetic closure device has an opening part which, in the opening position, lies close to a particular one of the closing parts, wherein the particular one of the closing parts and the opening part are permanent-magnetic and identical poles of the particular one of the closing parts and the opening part face one another, in combination with the rest of the claimed limitations.
Claim 10 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for strapping items with a strapping machine displacing the second one of the closing parts relative to the strap guide frame to cancel the closing force or generate an opening force directed counter to the closing force, in combination with the rest of the claimed limitations.
Claim 13 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for strapping items with a strapping machine comprising:… wherein the magnetic closure device has an opening part which, in the opening position, lies close to a particular one of the closing parts, wherein the particular one of the closing parts and the opening part are permanent-magnetic and identical poles of the particular one of the closing parts and the opening part face one another, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 3, 2022